Citation Nr: 1044915	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  02-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back condition, to 
include lumbar strain.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to February 
1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2004 decision, the Board denied the Appellant's claim 
of entitlement to service connection for lumbar strain and he 
appealed the decision to the U.S. Court of Appeals For Veterans 
Claims (Court).  In a September 2005 order, the Court vacated the 
April 2004 Board decision, and remanded the case to the Board for 
further appellate review.

In March 2006 and March 2007, the Board remanded this case for 
further development.  

In a November 2007 decision, the Board denied the Appellant's 
claim of entitlement to service connection for lumbar strain and 
he appealed the decision to the U.S. Court of Appeals For 
Veterans Claims (Court).  The Veteran, through his attorney, and 
the Secretary of Veterans Affairs submitted a joint motion for 
remand.  In a September 2008 order, the Court granted the motion, 
vacated the November 2007 Board decision, and remanded the case 
to the Board for further appellate review.

In July 2009, the Board remanded this case for further 
development in accordance with that joint motion.  Again in April 
2010, the Board remanded this case so that a VA examination could 
be performed.


FINDINGS OF FACT

1.  Symptoms of a low back condition were not chronic in service; 
were not continuous after separation; and did not manifest as 
arthritis within one year of discharge.

2.  The weight of the competent and credible evidence 
demonstrates that the Veteran's current low back condition is not 
related to his active duty military service.

CONCLUSION OF LAW

The Veteran's current low back condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant about the information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1).  These notice requirements 
apply to all five elements of a service connection claim, 
including disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006). This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
if VCAA notice is provided after the initial decision, such a 
timing error can be cured by a subsequent content-complying 
notice and readjudication of the claim, as in a Statement of the 
Case (SOC) or Supplemental Statement of the Case (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In May 2001 and December 2006, the Veteran received notice 
letters, which notified him of what information and evidence was 
needed to substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, and what information 
and evidence would be obtained by VA.  In the July 2006 SSOC, the 
RO informed the Veteran of the holding in Dingess, notifying him 
how disability ratings and effective dates were assigned.  
Another SSOC was issued in September 2006.

In March 2006, the Board remanded this claim to identify and 
obtain additional private medical records, including the records 
of the Veteran's private chiropractors, and to issue notice 
consistent with the holding in Dingess.  As noted above, Dingess 
notice was provided in July 2006.  In a May 2006 letter, the RO 
requested that the Veteran submit or identify any additional 
private medical records.  The Veteran has submitted additional 
medical evidence but has not informed VA of any outstanding 
medical records.  In a June 2006 report of contact, the RO spoke 
with the Veteran's attorney's office about the private 
chiropractic records.  Those records were mailed and associated 
with the claims folder.  In December 2006, the RO sent VCAA 
notice.  In March 2007, the Board remanded this claim for Social 
Security records.  Those records were obtained and associated 
with the claims file in May 2007.  In July 2009, the Board 
remanded this claim for a VA medical examination, noting that the 
Veteran was currently incarcerated and the RO should therefore 
take his circumstances into consideration when arranging the 
medical examination.  The RO sent the Veteran a letter in 
November 2009, informing him that he would be notified shortly by 
the Houston VA Medical Center of the date, time, and place to 
report for his physical examination.  The Veteran's 
representative promptly reminded the RO of the Veteran's 
incarceration and his inability to attend an examination outside 
of prison.  The record does not indicate any attempts to arrange 
for an examination that accommodated the Veteran's incarceration.  
Instead, the record shows that the Veteran was scheduled for two 
VA medical examinations in November 2009 and February 2010 and 
that he failed to report to either examination.  As VA had not 
fulfilled its statutory obligation to assist in the development 
of his claims, which in the case of an incarcerated veteran 
includes either having him examined by a fee-basis physician or 
requiring a VA physician to examine him at the prison where he 
resides, the claim was remanded again in April 2010.  See 38 
U.S.C.A. § 5103A; Bolton v. Brown, 8 Vet. App. 185 (1995).  In 
compliance with the Board's April 2010 remand, the RO scheduled 
the Veteran for an examination, which he underwent in June 2010.  
Thus, VA has now complied with the March 2006, March 2007, July 
2009, and April 2010 remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

Regarding the duty to assist, the Board is not aware of the 
existence of additional relevant evidence in connection with the 
Veteran's claims that VA has not sought.  Service treatment 
records, VA treatment records, private treatment records, Social 
Security Administration (SSA) records, VA medical examination 
results, and statements of the Veteran, his buddies, and his 
representative have been associated with the record.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence that 
might be relevant to the issues on appeal, and that VA has 
satisfied the duty to assist.

Analysis

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  VA and private treatment records contain 
a diagnosis of lumbar strain.  Private chiropractic records 
contain diagnoses of right lumbar radiculopathy, lumbar 
intersegmental dysfunction, and lumbosacral radiculitis/neuritis.  
Thus, the current disability requirement is met.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran's 
service treatment records show complaints of a sore back in 
February 1963, back pain in early March 1965, back problems in 
late March 1965, a three-week long physical profile for back 
strain beginning at the end of March 1965, and reports of 
costovertebral angle pain in February 1966.  Therefore, the in-
service occurrence requirement is satisfied with regard to the 
reports of back pain.

These service treatment records do not describe or suggest an 
underlying injury or injuries responsible for the Veteran's back 
pain.  They do not include an injury report or a line of duty 
determination.  The Veteran described an injury to his June 2010 
VA examiner, in which a heavy truck tire began to fall from the 
back of a truck and he injured his back trying to stop that tire 
from falling.  The Veteran is competent to describe an in-service 
injury; however the Board finds this account not credible.  
First, this description was not included in the earlier medical 
evidence and was given more than forty years after the injury was 
said to have occurred.  Second, the parallels between the 
accident described and the Veteran's work-related injury in 
December 1999 are stunningly similar in that both include a heavy 
object falling from the back of a truck, to wit a truck tire and 
a 100-pound bucket, with the Veteran injuring his back trying to 
stop said object from falling.  If true, these similar accidents 
would result in nearly identical injuries.  Finally, the Board 
finds it inconceivable that after sustaining a low back injury as 
a young man that resulted in chronic low back pain for more than 
thirty years, as the Veteran is asserting, he would then in 
December 1999 as a much older man again put himself in harm's way 
by trying to stop a 100-pound bucket from falling off a truck.  
Thus, the Board finds the Veteran's description of an in-service 
injury to be not credible.  Therefore, the in-service injury 
requirement is not satisfied.

The third and final requirement for direct service connection is 
a nexus between the Veteran's in-service complaints of back pain 
and the current disability.  Id.  The Board notes that the 
Veteran's representative has consistently mischaracterized two 
letters from the Veteran's private chiropractor, Dr. T.J.K., as 
positive medical nexus opinions.  A third letter from Dr. T.J.K. 
regarding the continuity of symptomatology is addressed later.  
Both of these statements are couched in equivocal and speculative 
language and therefore do not provide the degree of certainty 
required for medical nexus evidence.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
In a January 2001 letter, Dr. T.J.K., stated that "there is a 
strong possibility that his prior health history contributes to 
the current health status of his low back."  (emphasis added).  
In another January 2006 letter, Dr. T.J.K. question the accuracy 
of the May 2002 VA medical examination and again issued a 
speculative statement that "Based on [the Veteran's] history of 
low back problems in the military it is likely that the current 
condition with his low back may have been influenced from his 
past medical history."  (emphasis added).  These statements as 
worded suggest that a connection is within the realm of 
possibility, but do provide any degree of medical certainty, much 
less show that the weight of the medical evidence both for and 
against a nexus is so evenly divided that it is at least as 
medically sound to find in favor of causation as to find against 
causation.  As this chiropractor is a medical professional, he is 
presumed educated and therefore also presumed to know the meaning 
and weight of the words he uses.  Thus, while the Veteran is 
entitled to the benefit-of-the-doubt with regard to evidence that 
is in relative equipoise that does not include inferring a degree 
of medical certainty in a statement where a plain reading does 
not convey one.  However, despite these shortcomings, these 
letters are sufficient to trigger VA's duty to provide an 
examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in that they provide an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's military service, but are 
insufficient to provide the basis for a decision on the claim.  
In May 2002, the Veteran underwent a VA examination in 
conjunction with this claim.  That examiner opined, "Lumbar 
strain, less likely than not related to the back pain that the 
patient experienced during military service."  In a January 2006 
letter, Dr. T.J.K. noted that the May 2002 VA medical examiner 
may have lacked necessary objective information when she 
formulated the opinion that the Veteran's lumbar strain was less 
likely than not related to his complaints of back pain in 
service.  Another VA examination was performed in June 2010.  
That examiner opined that "it is certainly less likely as not 
there is any evidence of a chronic ongoing condition related to 
the Veteran's military service."  In reaching this conclusion, 
the examiner reviewed the Veteran's claims file and examined the 
Veteran.  This examiner also reviewed x-rays of the Veteran's 
spine from April 2001, May 2002, and June 2010.  Thus, the record 
does not contain evidence of a positive medical nexus between the 
in-service complaints of back pain and the Veteran's current low 
back condition.  
Even if DR. T.J.K.'s statements could be construed as positive 
medical nexus opinions, their probative value is significantly 
diminished by their failure to consider the Veteran's thirty 
three year work history of heavy labor and by Dr. T.J.K.'s 
February 2000 statement with regard to the Worker's Compensation 
claim, which noted an alleged in-service injury in 1962 that 
"resolved with time," and confusingly notes the Veteran's 
occasional low back pain.  It is unclear whether Dr. T.J.K. meant 
to imply that the Veteran's occasional low back pain was related 
to that claimed in-service injury as such a residual would run 
counter to the previous statement that it had resolved.  By 
contrast, the June 2010 VA examiner did consider the claims file, 
the Veteran's post-service employment, the records related to his 
claim for Worker's Compensation, and a physical examination of 
the Veteran before issuing an unequivocal medical nexus opinion.  

Alternately, service connection may be established by a 
continuity of symptomatology, not necessarily continuity of 
treatment, between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  
In this case, the first evidence of low back pain post-service is 
private chiropractic treatment in May1999, more than three 
decades after the Veteran left military service.  Several months 
later, in December 1999, the Veteran sustained a work-related 
injury.  In the initial medical report for that injury, the May 
1999 incident was noted to have resolved within seven days.  In 
the additional paperwork related to the injury at work 
consistently refer to the December 1999 injury as the onset of 
the Veteran's low back pain.  To the extent that Dr. T.J.K.'s 
December 2005 letter states that in May 1999 the Veteran reported 
a history of chronic low back pain since his military service, 
the record indicates that Dr. T.J.K. did not treat the Veteran 
prior to that date so this history is based solely on the 
Veteran's account and therefore is not medical evidence, but 
rather a restatement of the Veteran's lay evidence.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  The Veteran, as a lay person, is competent to 
testify in regard to the onset and continuity of symptomatology.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Although he is competent to provide this type of 
evidence, the Board finds him not credible.  Again, the first 
record of low back pain post-service is from May 1999, more than 
three decades after the Veteran's separation.  During the 
pendency of his worker's compensation claim, the Veteran 
consistently ignored or downplayed any previous in-service injury 
or existing chronic condition, but during the course of this 
claim, the Veteran has advanced allegations of chronic symptoms 
reaching back to his military service.  Furthermore, it is 
logically inconsistent that a person with chronic low back pain 
would have pursued a three-decade long career in construction and 
heavy labor.  For these reasons, the Veteran's account of chronic 
low back symptoms since his military service is found not 
credible and continuity of symptomatology has not been 
established.  Therefore, the nexus requirement of direct service 
connection is not satisfied and the claim fails on this basis.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
the current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a low back condition.  
Thus, the appeal must be denied.


ORDER

Entitlement to service connection for a low back condition is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


